Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2020 has been entered.

Response to Amendment
Claim 1 is currently amended.
Claims 2-3, 5 are previously presented.
Claim 4 is original.
Claim 6 is cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Belinda Lee on March 30, 2021.

The application has been amended as follows:
Regarding claim 1: lines 30 and 34, add “metal” before “material powder”.
Regarding claim 2: line 2, add “metal” before “material powder”.
Regarding claim 5: line 3, add “metal” before “material powder”.
 
Allowable Subject Matter
Claim 1-5 allowed.

The following is an examiner’s statement of reasons for allowance: 
While closest cited prior art combination Buller/Herbak/Ackelid renders obvious:
a lamination molding (intended use/manner of operating – sintered metal powders are laminates) apparatus (see apparatus of [0172]) comprising
A table (see lowerable platform of [0225]), on which a powder layer (see powder of [0007]) comprising metal material (article worked upon – see title, abs.) powder is formed;
A recoater head (see leveling mechanism of [0039]), disposed on the table and including a blade (see blades of [0145]);
A laser irradiation device (see laser light of [0009]), configured to irradiate a predetermined region (any region can be a predetermined region, see build platform/stage) of the powder layer formed on the table with a laser beam configured to sinter (see [0010]) the predetermined region of the powder layer to form a sintered layer;
An inert gas supply device (see inert gaseous environment of [0039]), configured to supply a gas;

a cutting device (blade of [0155]), having a cutting tool configured to cut the side surface of the sintered body, wherein the cutting device includes a first moving body configured to reciprocally move in the left-right direction (see first and opposite direction) and a second moving body configured to reciprocally move in a front-rear direction (see Fig. 15);
Wherein the gas injector and the cutting tool of the cutting device are disposed in the up-down (see vertical direction of [0157]) direction with respect to the table;
wherein the blade moves in a left-right direction along a reference height of an upper surface of the powder layer to flatten the metal material powder.  See Fig. 15.
Buller discloses valves (see valves of [0410]) but the combination Buller/Herbak/Ackelid does not specifically recognize that the valve is electromagnetic.
Buller does not disclose wherein the electromagnetic valve is configured to control the gas injector to perform a continuous injection which continuously injects the gas by injecting greater than 1 second per injection toward material powder in the vicinity of the side surface of an outer side surface of the sintered body, wherein the gas injector is configured to move along the outer side surface as an outline of the sintered body by adjusting the position of the processing head, and perform an intermittent injection which repeats short-time gas injection by injecting the gas one to twice per second toward material powder in the vicinity of the side surface of a hole or a groove of the sintered body, and wherein a nozzle hole of the gas injector is disposed right above of the sintered body by adjusting the position of the processing head.
The combination Buller/Herbak does not disclose wherein the electromagnetic valve is configured to control the gas injector and perform a continuous injection which continuously injects the 
In the same field of endeavor of additive manufacturing, Ackelid discloses wherein the electromagnetic valve is configured to control the gas injector and perform a continuous injection which continuously injects the gas by injecting greater than 1 second per injection toward material powder in the vicinity of the side surface of an outer side surface of the sintered body.  [0052].  The cited valve and gas injector of Ackelid are interpreted as being capable of the recited functional method-type limitations.
Ackelid had the benefit that it allowed for the continuous or intermittent injection of gas into the apparatus in short or long time frames.  This was desirable in Buller.
The gas injector of Ackelid bodily incorporated into the apparatus of Buller is capable of injection gasses at time-scales as claimed as a manner of operating the valves that the cited apparatus is capable of.
The combination Buller/Herbak/Ackelid renders obvious an electromagnetic valve, provided on a connecting pipe connecting the inert gas supply device and the gas injector, and configured to control the gas supplied from the inert gas supply device to the gas injector.  The combined apparatuses bodily incorporated together would be capable of performing the recited functions.
The combination further does not disclose wherein the cutting tool and gas injector are arranged side by side and parallel (taken as side-by-side) to each other on the processing head.
It would take multiple modifications, more than simply rearrangement of essential working parts, outside the level of skill of one of ordinary skill, optimizing variables not recognized by one of ordinary skill in the art before the effective filing date to arrive at the claimed invention from the closest related prior art.

The combination Buller/Herbak/Ackelid/Okazaki does not disclose that the second moving body is configured to reciprocally move in the front-rear direction with the gas injector and cutting tool attached in the parallel configuration as claimed.
The combination nor any prior art available discloses a second moving body (gantry) configured to reciprocally move in a front-rear direction with a gas injector and cutting tool attached to the processing head.
	While gantries are known in the art as having multiple axes of motion or degrees of freedom, an apparatus with such a configuration of gas injection and cutting tool was not obvious to one of ordinary skill in the art before the effective filing date and would not have yielded predictable results to one of ordinary skill in the art.
Therefore, none of the cited prior art or any prior art available discloses:
“a processing head, on which the gas injector and the cutting device are disposed, configured to reciprocally move in an up-down direction and adjust a position of the processing head by the first moving body configured to reciprocally move in the left-right direction and the second body configured to reciprocally move in the front-rear direction,” in conjunction with all the other claim limitations.
	Even when the cited references are combined with newly made of record prior art Tsushima (KR 920006992), which discloses a sub-second intermittent injection valve, there was not motivation to .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712